State of New York                                              MEMORANDUM
Court of Appeals                                          This memorandum is uncorrected and subject to
                                                        revision before publication in the New York Reports.




 No. 111 SSM 16
 City of New York,
         Appellant,
      v.
 Tri-Rail Construction, Inc. et al.,
         Respondents.




 Submitted by Aaron M. Bloom, for appellant.
 Submitted by Connor W. Fallon, for respondents.




 MEMORANDUM:

        The order of the Appellate Division should be reversed, with costs, and defendants’

 motion to dismiss the complaint denied.




                                           -1-
                                              -2-                                 SSM No. 16

         The City has the general capacity to sue for the negligent destruction of its property

(see General City Law § 20 [1]; New York City Charter § 394 [c]). Moreover, the

provisions upon which defendants rely do not abrogate the City’s claim for damage to its

property (see generally Assured Guar. [UK] Ltd. v J.P. Morgan Inv. Mgt. Inc., 18 NY3d

341, 351 [2011]). Defendants have not established that the City lacks a cognizable

common law claim.

*    *       *     *    *     *     *    *     *     *     *    *     *     *     *    *     *

On review of submissions pursuant to section 500.11 of the Rules, order reversed, with
costs, and defendants’ motion to dismiss the complaint denied, in a memorandum. Chief
Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.


Decided October 17, 2019




                                              -2-